Dismissed and Memorandum Opinion filed December 10,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00898-CV
____________
 
JOE WATSON and CCB HOME INVESTORS III, L.L.C.,
Appellants
 
V.
 
RICHARD TOMLINSON and VIVIAN MOUTON TOMLINSON,
Appellees
 

 
On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No.2009-14810
 

 
M E M O R
A N D U M   O P I N I O N
This is an interlocutory appeal from an order signed
September 14, 2009, appointing a receiver to sell the property that is the
subject of the underling suit. The notice of appeal was filed October 6, 2009.
On November 3, 2009, appellants filed a motion in this court seeking an
injunction or stay of the trial court’s order pending resolution of this appeal.
To date, our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee. See Tex.
R. App. P. 5 (requiring payment of fees in civil
cases unless indigent); Tex. R. App. P. 20.1
(listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). In addition, the court learned
that appellant’s counsel, William Funk, had his law license administratively
suspended.
This court ordered appellants’ counsel to demonstrate that
his license to practice law had been reinstated from the administrative
suspension and we ordered appellants to pay the appellate filing fee on or
before November 13, 2009. After being given the requisite notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in
accordance with our order.[1] See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with order or notice from clerk requiring response or other action within
specified time).
Accordingly, the appeal is ordered dismissed. Appellants’
motion for injunction is denied as moot.
 
PER  CURIAM
 
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan. 




[1]  Appellants’
counsel did not respond to this court’s order concerning the status of his law
license. The website for the State Bar of Texas reflects that counsel is now eligible
to practice law.